‘Case 86 hn op PBS ” Cone Files 06/03/21 Page 1 of 13 _ PROT

fee tt Laat Peeps Copan
doth fant” fr muapercled Sevitinee f & coal, Rebowos Home MomTen

oa the Bum, get Araested fo 20 b yo. Gel posta OY Se)
a apt: al Ha & ~

in Elen Sie ‘s erg ig Owe | et

4 ¥ aia) # an

  

 

ove 4 do Brutali+
LL, 2 thy ol ®
a heey ) tsa Fheg. ©,

4~ ne CAKE i  flece Gy |

2 Se thee, a Oy.
A ai le

 

 

 

 

 

 

wd ry ees in av 5 otuot Over t+ Ove” 4 tas ne
heat to ; pes yee sath

Sercence.? yay
DUP PMAE re tab pnened bren he post of thetely oa
pees SEs fe cart
sh é fate aed eo, on F atl Sof Hhay Cottiek Siu}

te Aluetes Dn A vt Geli ety Abas & fll
fee pts oc me & andl ot Been Creat Snot.

y Sr me. SU Custody! oe es Sold
ioc sl we t sit ty te pete Ouctpe S) dent Inovs :

Antoweas Cerna Ald or
Day Kelner to latgo st me. a Bank of i hole, wr
Confess Acteurt: Wet he oe you clor

Semastiving teal 9 Place, for rt Ge dordad abot, SF tock Be Bon
Geld

 

 

Cart (Outer feudAbe neue te - or Ge doped. I Shoutel
°d thea, Wal ( ie af gerlloce Of my Urrwmilinees !”
J Couldnt Ie Be held Ocroritalrts. Weg ove  eluaee Sh big Smee day 1 “4
What- She. Very cong f tant Sonat Nef 2AG Wed Hb. ceed!
Why no Detectives 2 F Ns Be == j sa » il Sud MG AGE Dire: ce EERE S |
DAN Mine (Cor te tee Metin My. a o j Tee oten| -
feeping Me, _ Athacked aleaned, Rubbel Depa cpr tome Me Dein
oper Abe ihe “me a8, ‘. :
te ting a eel peed take |
ava your oye te %.. be. ius Ete Bo +
2 bg A joel a 7 ” UMere ad
Cat Abi peers Liat Foroh) ee 1,40 ME Fora
wpe Con sae ( ~ ey diadk ea MORE sy --
¥ Bull: Srattin 7 | “gfe De Pai 4 D oo ma

 

Jesuit: Ley Pope | SSESSD ba Desens A depeal
ke do Wired Ever. Shs: d.cumd Le, oly

My Math: direrised sb lnore bean Kite Ghe White Boy dd f
x He HE towse. o Meondvorec\ Hea

Not A Yana, He Suppose 7H Big da La :
¥ £2 pith ate Teck Drool Jk yp fee OS OFF: Qe ‘Ade ting
py Bengt Seow (you peak Ly Sak fe “Yiu See ate. cr Ma cag with Recpile”
Y demtb hase. A life Se onde bom rane on Aife, a Aso Roady redtilike. My <0 IFoo :
Re Not Wak S ott _fiorr g sping 8 pricer| you hae He deg
me People t nave Sex With Ye” :
“y Pio. ikuke - Shey eal (te tietleal Peta.
eBay ‘Yorme. be thou, so! you ei ancl Cn on mt).

eile 4. teas Din toe Hhnre
Hyp dl nck Hie. to Conepiae, with Me oe mp Mahe ly pores

¥ Kio’ Hons. Ae. Shaws. J AM Banks A, Biss
fy 3 She. Aon ke: Geta

     

  

 
g < Case 1:2 bey BS Dogument 1 Filed 06/03/21 Page 3 of 13
pre AL

Sree tM yo Proceclos
=—

 

euccte A “its to
Saggy Vat \ *
Mase © usa (Su mo. Aon Romemrse Yoay clortee 82

caf geen.) Ethe, Sj) aed te
in Ney A Reel ther nach ¥ea -
and We to dbo Ubtling. Qi; Catey to Fira baines Lh
Keup rk wn Cwotroly WAbnont Arg Pbrtored Langa
Lohe Gar 4d Suqopoaee| tes Contac? £ Sedat Mas bec

ns a aa at he SerrE Ciplotus BAC W.YOSK 10016
RM. Gord, the valve J hae ol St

(af Se Small Shey I Bade Yale Shay hae. fore Ae

i Cini ian Conbikmed gie &, He Soret

Se seh ts BEB with Whatirnee uy wes Was

  

 
- P ogymenifl Fyed 06/¢8/ ot Page. 13 of |
HEY ARE DIPCIE OL Ont He tr Sou
Hie Ondy the, dis Melt Be Resolved! Da Vue cetadune! |
Why yj ho S Urowe. Ae Koop Complains te alout People dppled for cmplayrwit

im De Carter. kon Laas th bovumedd toyck, Refmee he dubis Li the
howd ak s ; Uoh oustomekiclly & Set Yar uncle fan. Cpenngotion,, pose, hu eat
Sortimasng ‘SL y' anf tors 0 « Vrs Committe, Selicelly Concedl, She of Crenpte.,.
wn A Conapirnn td Uh, Wantred Fuphearea 2 tno Wee Cena Alleweel

e Exchnare A. Oe Jy yuctinn, Fon Cuemimnd Cuts Youn v, oath, tes
In Exchmne fo ft 5 he Y

Tecleral evevenre, ot ef De Und] Shee
z, Adie A devioet Mack On tHe Mackten .

he Sate Sommers flo. the Pople Uaeg the Vreple
Jeg Dellera , ko Heep dics vies gourg, wn A lenaperecy wo tA,
Boe Shey Cheacd the, Comslete Opeoack 4, Dipercee! af 3¢S5 leas (208

Ys A Fale te Reselye / O, ! “Attack, We dU
People Lok 4 eal / Fotitey thes OnspingAttich, bo é

 

DK Coulel Neos, fe Sr fore WD vit Quilice “ny Khe. lef Vlose e.} SREY

viet A
2 By ite sdaday He, mitered. 2, Refees., Mblestation,

Recist 4 ae LES «ae
ea a0 6 fe geil Avembly Koken Flees. ou Shot tl... the

| near
x Drgeniiging th Ahomaslies Loethe, an York Cin

OL What Chere, bf
cle wo ar Me. Pleas é ee OT ee AS Quine

Oe. 5 ONE fos tom hls Supains exve he die

( ‘ it; Live Were. Cer. re A 4h. fee
Copa bre Data oe tegome, Ure “A coe
oll On. ony « &, fo wld Be ew ti foci, ecae

‘Pein Netw Meee cde eon Ls Stal de te, F
woes Exper y HS Slt ng Goa of 2 aot te es
Whey tee Rapides I bth iba rayal 4,

 

| * L She wits Of thas heh Herend 61
Th i dhe ( ; tae Veen LOB WA er. erg
As pret-up Lh tet
thre > OL Crtmiret acttnties So thet i Wor Aof
Tagine Saul) Mest Preatiten: be Bee in Sértinee. O72. Onag Chinmeg
Vig trferced, thet Considered A lonstqvence, Mot! Adusog

 Sappok of A Hehe Clims, Mpleat fi: Laects

Ebhewk te Step it) 365 days 2 yo agree Peed Lat
bump Auiing, it & People Dhel bode Abavle Aerbldng, 40 alo tats
Him foe Siem Ret tv Custaoly to Subfer, while’ the Eacepe. Quation

a You: Coot) ot Moke Ihbo Micwp x3 vent $6 ban Aiiethr

Be Umpt oe wel! Grd stale Noting lone about Lb, Who wee

{Deon Cog Poke of Us O- allow U to Bo Such, Yringst
eg

Muat- hove Drow Sum Oe” ou Ss Calli. ct Poscedue.
D OS Arh Buabdice Eman be 2k wr. Med Lante ¢ Lie f
fon, Peeples Qu stead of iohads Wwikel By tthe Peeple for iiiied! Ther Micke

€ Vad. , =
“P fe. Vafocce. She OQhatrn, Rexionef tlecels OU Mrcrags Peeple Rienst RMBDS
it f . . Sener,

(ABBR Pack of B wWethdnay done ate Hh (ushiie) |[B2t wyo oh loi

9

    
Let A: cument1 Fil CH Yr) °°! 13
Case hel ae ne Oy enh’ "ils ne |
“he ane ; Vado the otervmmat of Mak
ht Stread Soave CY) w ConoaA
nem ned

we j ink y, & op

. 9S dak lid a

Soy Nw yok £3 / 1 & Bont Care 2 4 Bec +
Plug EOS baal! (b

7 me of My S tren!)
A Velal Dectumerady
 
 

“ons LS the Same Cra feng OFS AIF)

Case 1/4,1-cv- Sees Poy Renta Degen! Pa of 1
ee fase diay *) Fieisa er thesof
ha Compl wtont PS) ody wit

Aeon on _

Pacecl im luakinl, of Lice

jared Mees Sia Sie %

hee oe fe iP Gi - mite?

i be downy te Me- Phe An He
oie alts w

    
  
 
 

fen Oey

 

| Het /Nonekeas, Taoat ht, tt o
ree. Propet with cunel
Sf ok via od ii . nahok wr
hheads 3 em
oe “f! Aelastedaory on P @ Shee S whe

fe D) Aechna, Toc Lact ome

ante, 0a A Avectitde Gent!

 

 

v ko Ath * Wau wie Whis Hou, Sey. bh Worn |
, eee in Ue + ods "

MA A “Yuld bln Om ee fy Sle 0 dow Ki font lonasat

Mn ediae dnatnd . Yhe Complete Copenite. Can yea Crfoul pectic he

   

 

AAR The Sug er, sto the Sema State, Welln, EMS. ; Ge Chute ete ot
Awsy Shas bain Neon " Shko.an Travel f Reapera: Lon oF 33k.

Ms 4D. Sr. Sth Fie im aA a) Mombtian NY
CaS Vs Ate COS AURUBSF RoRKERgT 1 Filed 06/03/21 Page ti
ase'l é i -
APPEARANCE TICKET Serial Nu.i 7 -/$303 7

 

Gity of Bonkers, | 4 . le af the Ser
3 the Stutz of N k
Gounty of Westchester, 38 Che People o He otute of New Bor

coe

- * Ye Hla Tlery Koyo
NAME OF ACCUSED O20, Fony’ { /- 30-55) R ok é H
ADDRESS OF ACCUSED 421 E “Re npont> ue Ry @sas x Assy _. oj 9 seh ee |

NOTICE: Ifyou fail to appear in answer to this Appearance J; icket at the time and

 

 

 

 

 

 

 

 

 

 
  
 

 

 

 

be filed and a WARRANT issued Jor your arrest. ANY FAILURE TO COMPLY WITH THE TERMS OF THIS ' t

APPEARANCE TICKET WILL RESULT IN FORFEITURE OF ANY BAIL POSTED iN CONNECTION J (Jaa % :
HEREWITH, Gren

* You Are Hereby Directed fo appear at the City Cour Room, 104 South Broadway in the City of Yonkers. 4 A TAcKeg :
; . : ; ‘oe
on the a | day of EC. a) g . \b a Sepik Britto i/
; ‘ /
at Nine Thirty SHARP in the forenoon of that day, to-answer a charge against you, made by, Cann Yon K, , My
COMPLAINANT'S NAME = __. fh i far
Ms, oo . ' . 4
Shusagee ne Section} CRYO-2O0 pn, Bail § mm Moen ’ 4 aA
, . ’

SERICER'S NAMEASYS COD Jaren v7 ©EnoT RANK Qo SHIELD SS 13 An ( of Me

E CERTIFY that f personally delivered a copy of the within instrument to the above named accused. A Machi Gori @ M4 Ce

—_ ¥ ) .
WITNESS my hand this ¥ : dayof VS,« __ _, 2o) G tO e
: . — ” .
OFFICER'S NAME l-a | Biren Fi. RANK ir. __ SHIELD ___. ap SA oN
. ‘ 6 . . : pet
—  ORIDMTS OF ag cusen . Sm - wie Resohve HS lon fen ry

ead BOpeAr in sour, YOu Fave the rut is bee ary allorney present at sve. Shige ot this

Ne : £% :
2 py ng. You may have reasonable adjoursmwat for ihe purpose of retaining u tawyer to represent you, + ‘
3nd if you are finarisialiy unable to obtain a lawyer, the court will assign an attorney to represent you if itis F _
“ Salisfied, after q financial investigation, that You are unadle to retain counsel. .
2. Hi later you are in Custody, you have the tight to communicate free of charge, by telephone or by letter, to }
obtain a lawyer and to notify a relative or friend that you have been charged with an Offense. paar f ) Ht
. ! f
3. Traffic cases - in addition to the other penalties provided by law, your license to drive a car and your
registration May be suspended or revoked upon conviction. And a plea of guilty is the Same as a conviction A o Ve { i) i : ,
after trial, oF oes) : 4 4
4. You have the right to have a Supporting deposition, of Dill Of particulars, filed in some traffic cases. EL , time \
UF-31 White - Defendani: « Canary - Court « Pink - YPD (eee y f £ . ia
Z i 7) 4
f re / “teerlion
‘@ @) seri) acute, Lhe dev ieee / me,

 

  

 

C2 Ohh aud For A
- VW Wag Aghoed

Seped en need hee hd IE ol dd

Cacptieeg 4 tire A ot Hows Qualice 51 Trad to en Arorte..1. facts
Syst . ee 7; Dit Set ap Af ee a A Ads, Srsticiof ( of (or WAS lene, Jia bn Cock dag of
Hen! oo | @ of

¢

 
Case 1:21-cv-10945-PBS Document 1 Filed og/0s/21 Page 9 of ae ae

Shue Tailies Ai. ben vy re

 
 
   
    
  

 

 

 

 

 
 

| ee Hey
eat
Mi a ted | ests afi
J ' Semon ff A | Other out ra Leen

; aor iy dies along WIT the Homeleae uch
Cole bi R vaped | iin eee A beech, cleprns J
SA Mcke Boling clindbehies Menu to

Q

  

tI Hee say esas de with Co Babee

, | a dein Shin bck. wal

Te = OG re Bor, Hear 2
Lethal Weape EDinws av oles “eng dl Om Sey oa
oe A = & A mato

What I Oty! he The nr een Hometeos Tacclat Wath out A tein of d

Vierophone Aj
AM H td yy 12 buwe fhe.) to inet A ANe oe: ai QR al,
WY Head 16 4n(Aam Reb bead Senew cloud Scent Matt, hia Prcwclon, ?

 

 
          
 

“e 3 heck eam feo it's im! Boek & Sei
O dipica of Ee j; @DHawess A. clay, Ong would I be clemed ez. »
_ iching theag, chesueea, | Ak ty Peraon I those,
Snyunea bolus 1.2 By She host, ele y oo

Ge iS, ig et hug fee
Se than wba Hoa Witheware
ling Me dat he ate, Beira _

 
 

Sucked | Qrittiownad) Semel Tanrvans's Sn) A
yo Wehr] me. ! Peieeecapen Ve Hog

 

 
 

ro foe He Contains Bang ain Castoely
sn prov Se Made Ao detach “ty 2 ont
toad, + er didit Lhe Othe St, , Onno
Det Bon ABs Foc Ly pe ets Guetta Buanely
SbL Conn’ ns e ou Sonal Tonioug, :
vapad tn, Ae Lem plcky, © ppc eal nay da Evebon
us - 4, 2 {|
dispute nis (Oe eda Sih Boe pe Seti .& j

ee ‘or Ai).

 

 

 

 
“7 2 Case 1:21-cv-10945- PBS © Poca 8 TET eo: Fag HT ge
Si at ge

ioe a pega Aen

 

 

 

   
   

Lib CUen une “Mod, ithe Ly
The. Qilowee, ae 2.013, Ske

mM 6
ami A ment wae, V4 |
hes de htm Ofte ide 4. ahd

Estiocl of the full arwunt By Mac Balas. Yoong 2018 Nn dried
Bo the PLL wmeurt> 3 dent Kaos Whey thio ko At a prariotns byt
Myton Be Sued d Arnsatiel Bit neo What iaVRigtfoily Mamag'

Ng age: igo Koon

Sages peat Se sce Ark

Oy, o dn Ne che Fall Amur

et Repel YU the Same MAb bred uuaed

, li #300 Ob tape + on, fied & aa
oe (Ga tad) ue a 2 ey

  
 

 

 

 
UP 8 Chand e teok Gl Cee om e 1y0f 13 p a)
CP ih Chea Hai Mack de A feett! Ung hay
ee Cagting emblem ants Gains tn Caley ds Using te, Coasts oe
Sih Set toy om D Apel oS “bet Goings Bad
La te 3 fe hier oF the Othe te Clth on gztibde gy
orth bho dlewiane sy ck Weapone Rack £ Youth | Ma Avene, nue #2]
Hhe wae “YY Cid, J yuat Comh take Cover ov get oud
(une * “aot ’ ” Uneae, Me, Wy & Aeyral on th. ‘nw ‘,
Pee) Menem! ihet Motels Beak ror,

 

: we Wetel te Wane thio eg ved | What “9 * Ne Reopen.

a

ffrteg 2 D Consett Stee OMY, Supposed ty
bua on ie Mettions of A0ma ooh: Geng ABuacel! Qeeauaz

  
 

 

wn “py et ap”

   

+ wha
e
' ‘ Y -
et
at Oe
1 .
tlk Via te kw
ars ay ,
t . poe : iad
ere
. « fem?
“* . ny
s o a :
. et
yt :
. ‘ 4
:
+4 +

 

 

Case 1:21-cv-10945-PBS Document1 Filed 06/03/21 F

 

 

age 13 of 13

w
Shee Soa
'
‘
1
+ «,t ss
awe aw 7
Le
T-
at
et
i

fr

Dateak

 

 
